Filed 1/14/22 P. v. Cooper CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B304490
                                                           (Super. Ct. No. TA140718)
     Plaintiff and Respondent,                               (Los Angeles County)

v.

ROBERT COOPER,

     Defendant and Appellant.


      A jury found Robert Cooper guilty of willful, deliberate, and
premeditated murder. (Pen. Code, § 187, subd. (a).)1 The jury
found true firearm enhancements pursuant to section 12022.53,
subdivisions (b), (c), (d), and (e). The jury also found true that
Cooper committed the murder for the benefit of a criminal street
gang. (§ 186.22, subd. (b)(1)(C).) In a bifurcated proceeding,
Cooper admitted that he suffered a prior strike within the




      All statutory references are to the Penal Code unless
         1

otherwise stated.
meaning of the “Three Strikes” law. (§§ 667, subds. (b)-(i);
1170.12, subds. (a)-(d).)
       The trial court sentenced Cooper to 25 years to life for the
murder, doubled to 50 years for the prior strike, plus a
consecutive 25 years to life for the firearm enhancement
pursuant to section 12022.53, subdivision (d), for a total of 75
years to life. The trial court stayed the remaining enhancements.
We affirm.
                                FACTS
                            The Shooting
       In October 2012, Cooper was a member of the Leuders Park
gang. Nicos Mathis was a member of the Mob Piru gang. At the
time Leuders Park and Mob Piru were rivals. Monique Peterson
was a member of Mob Piru and a close friend of Mathis. She also
knew Cooper and his family well.
       On the afternoon of October 24, 2012, Cooper, Mathis, and
Peterson were in Gonzales Park in Compton. Peterson left to buy
food at Taco Bell, a short distance away. Mathis remained at the
park. While Peterson was at Taco Bell, Mathis called her and
told her he was “getting into it with people.” Peterson grabbed
her food and immediately returned to the park.
       When Peterson returned to the park, Cooper and Mathis
were among a large group of men who were exchanging words.
Mathis challenged Cooper to a fight. Cooper declined the
challenge. Instead, Cooper walked toward a gym and took his
cell phone out of his pocket.
       About 20 minutes later, as Mathis and Peterson were
preparing to leave the park, a gold Buick Regal drove into the
park. Peterson recognized the two occupants of the Buick as
Leuders Park gang members. Peterson knew the Leuders Park




                                2.
gang members were capable of committing murder. She urged
Mathis to leave immediately. But Mathis refused. He was
waiting for a fellow gang member, “Hit Man,” who, unknown to
Mathis, had already left the park.
      Eventually Mathis drove away with Peterson and two other
friends in the car, still looking for Hit Man. Hit Man called and
told Mathis where to meet him. Mathis pulled over on the street
where Hit Man had arranged to meet. Peterson heard gunshots,
and told Mathis to drive away, but they remained stopped.
      Peterson turned and saw two cars, the Buick and a
burgundy Infiniti. The Infiniti pulled up next to the driver’s side
of Mathis’s car about three feet away with its windows rolled
down. Peterson recognized Cooper, “Mousey,” and “Honcho” in
the Infiniti. Peterson saw two guns shooting at them from the
front and back passenger side of the Infiniti. The Buick crashed
into Mathis’s car but drove away. Peterson checked on Mathis
and saw he had been shot in the head and four times in the body.
Peterson left the scene. She did not want to be labeled as a
snitch. Mathis later died of his wounds in the hospital.
                            Chase and Arrest
      Sheriff’s Detective Steve Fernandez and Deputy John
Werner heard the gunshots and drove in their direction. As they
drove, the Buick and Infiniti came towards them at a high rate of
speed. Fernandez saw two people in the Infiniti, the driver and a
back passenger. Werner saw the driver and a front passenger.
The sheriffs followed.
      Fernandez activated the lights and siren and followed the
Infiniti at high speeds through multiple residential streets and
around numerous sharp turns. Werner saw someone throw a
handgun out of one of the Infiniti’s passenger windows.




                                3.
       The chase ended when the driver, later identified as
“Mouse,” opened the door and rolled out of the car while it was
still moving. The car continued driverless down the street until it
hit a parked van and stopped. Werner left the patrol car and
chased after the driver on foot before arresting him. A passenger,
later identified as Lawrence Tate, got out of the Infiniti and was
immediately detained by Fernandez.
       Cooper, the other passenger, was followed by a sheriff in a
helicopter. Cooper ran from the scene through a cemetery and a
residential area and hid under a truck. Deputies were alerted by
the helicopter pilot and arrested him.
       Police later recovered the gun that was thrown from the
Infiniti. Tests showed it was the gun that fired the bullets
recovered from Mathis’s body.
                  Gunshot Residue (GSR) Evidence
       At the sheriff’s station where Cooper was taken, a deputy
conducted a GSR test. Joseph Cavaleri, a chemist in the sheriff’s
crime laboratory, testified the test kit contained one particle that
was “characteristic” of GSR; that is, all three elements
comprising GSR were present.
       Cavaleri testified that a person may test positive for GSR if
they had handled or shot a gun, been in close proximity to
someone who had shot a gun, or touched a surface that had GSR
on it. Cavaleri responded to a hypothetical question based on
facts taken from the evidence. He said running, sweating,
climbing over fences, and crawling on the ground may remove
GSR from a person’s hand.




                                 4.
                           Gang Evidence
       Detective Joseph Sumner testified as a gang expert. He is
familiar with the gangs in Compton, including Leuders Park and
Mob Piru.
       Cooper is a respected member of Leuders Park. Tate, also
known as “Honcho,” is a senior member and a leader of the gang.
Mouse was an active member who had died by the time of the
trial.
       The primary activities of the Leuders Park gang include
theft, burglary, robbery, narcotic sales and possession, weapons
sales and possession, assault, and murder.
       Sumner has personal knowledge that a member of Leuders
Park was convicted of robbery in 2012 and another member was
convicted of the sale of narcotics in 2016.
       Mathis and Peterson were members of the Mob Piru gang.
Peterson is no longer in good standing because she testified in
this case.
       Sumner testified that gangs have plans and tactics they
employ in drive-by shootings. They are selective about which
members they allow to go along on the shootings. Those who are
considered weak are excluded.
       In response to a hypothetical question based on the
evidence, Sumner opined that the shooting was for the benefit of
a criminal street gang.
       The defense rested without introducing evidence or calling
witnesses.




                                5.
                            DISCUSSION
                                   I
          Exclusion of Officer-Involved Shooting Evidence
       Cooper contends the trial court erred in excluding evidence
that the police shot Mouse and Tate as they fled from the Infiniti.
       At trial Cooper argued that the evidence was relevant
because the jurors would be instructed that they may consider his
flight from the scene as evidence of his consciousness of guilt. He
claimed that the police shooting gave him an explanation for his
flight that did not point to his guilt.
                 Evidence Code Section 402 Hearing
       The trial court held a hearing pursuant to Evidence Code
section 402 on the relevancy of the evidence.
       Detective Fernandez testified that Tate, the front
passenger, got out of the car and ran in Fernandez’s direction.
Tate was clutching at this waistband under his coat. Fernandez
shot Tate because he feared for his life. The shooting occurred
three to five seconds after Tate got out of the car.
       Deputy Werner testified that he chased the driver about 10
to 15 seconds before shooting him. Werner said the driver kept
bending over, searching for his waistband, and turning to look at
him. Werner shot him because he believed he was reaching for a
firearm.
       The trial court ruled that the evidence of the police
shootings was irrelevant. In explaining its ruling, the court
mistakenly believed that Cooper was the driver, instead of the
rear passenger. The court stated that Cooper was in flight before
the shooting started.
       The trial court instructed the jury with CALCRIM No. 372,
as follows: “If the defendant fled or tried to flee immediately




                                6.
after the crime was committed, that conduct may show that he
was aware of his guilt. If you conclude that the defendant fled or
tried to flee, it is up to you to decide the meaning and importance
of that conduct. However, evidence that the defendant fled or
tried to flee cannot prove guilt by itself.”
                                 Analysis
       The trial court has broad discretion in ruling on the
admissibility of evidence. (People v. Dean (2009) 174 Cal.App.4th
186, 193.)
       Cooper argues the trial court could not have properly
determined that the evidence was irrelevant because it
misunderstood the facts. It mistakenly believed that Cooper was
the driver. Cooper further argues that he was denied effective
assistance of counsel when his counsel failed to point out the
mistake.
       The trial court may have been mistaken about who was
driving, but it was correct in its conclusion that Cooper was in
flight before the police shooting started. This was a drive-by
shooting. Cooper’s flight began immediately after he and his
compatriots shot Mathis. The whole idea of a drive-by shooting is
to make a quick getaway. It is certain Cooper and his
compatriots did not plan to shoot Mathis and remain on the scene
until the police arrived. Cooper’s flight after he left the car was
nothing more than a continuation of his flight from the scene of
the crime.
       The trial court did not abuse its discretion in excluding
evidence of the police shooting. Cooper was in flight before the
shooting started.




                                7.
                           Harmless Error
        Even had the trial court erred by excluding the evidence,
the error would have been harmless by any standard.
        The only relevance suggested by Cooper for the evidence
was to refute the implication of consciousness of guilt arising
from his flight. But evidence of consciousness of guilt arising
from Cooper’s flight from the police after his car crashed was the
least of Cooper’s problems at trial.
        The evidence at trial unequivocally showed that Cooper
was an active participant in a gang shooting. It started when
Mathis showed disrespect to Cooper and his gang by challenging
him to a fight. To avenge the insult, Cooper gathered members of
his gang, hunted Mathis down, and executed him. A gun thrown
from the car in which Cooper was riding was used to shoot
Mathis. There was not even a hint of evidence to suggest the
shooting was accidental or in self-defense. It was cold-blooded
murder, pure and simple. Cooper would not have been helped by
evidence that the police shot his coconspirators after the murder.
        Because ineffective assistance of counsel requires prejudice,
it follows that Cooper did not receive ineffective assistance. (In re
Wilson (1992) 3 Cal.4th 945, 950.)
                                  II
               Exclusion of Testimony of GSR Expert
        Cooper contends the trial court erred in sustaining the
prosecutor’s objections to his questions of the GSR expert,
Cavaleri.
        Cooper’s counsel asked Cavaleri about a study showing
GSR is often found in police stations. The trial court sustained
the prosecution’s objection, finding the question irrelevant
because there was no evidence of GSR at the sheriff’s station to




                                 8.
which Cooper was taken. The court also cited Evidence Code
section 352.
       Cooper argues the evidence is relevant to show that GSR
can be transferred between surfaces. Thus, the particle of GSR
found on Cooper’s hand may have come from a source other than
shooting a gun.
       But Cooper’s counsel made that point with other questions.
He elicited from Cavaleri that GSR can be transferred from other
surfaces; that sometimes police cars have GSR in them; that the
best place to perform a GSR test is at the crime scene, not later at
the police station; and that the presence of GSR does not
necessarily prove that the person fired a firearm. Any reasonable
juror would have seen the point Cooper was trying to make: that
he could have picked up a particle of GSR from any number of
sources. If the trial court erred, it was harmless by any standard.
       Moreover, the prosecution was not required to prove that
Cooper personally discharged a firearm. The prosecution only
had to prove that Cooper was an accomplice in a murder for the
benefit of a criminal street gang in which its principal personally
and intentionally discharged a firearm causing death.
(§ 12022.53, subds. (d) & (e); People v. Hernandez (2005) 134
Cal.App.4th 474, 480.) That is what the jury found. The jury
was not required to find that Cooper was the actual shooter.
       Here the evidence showed that Cooper acted with members
of his gang to avenge disrespect shown to them by a rival gang
member. If Cooper was not the actual shooter, he was at least an
accomplice. It was unfortunately a typical murder carried out for
the benefit of a criminal street gang.




                                 9.
                                 III
                        Sentencing Discretion
       Cooper contends the trial court did not understand the
scope of its sentencing discretion on the firearm enhancements.
       The jury found true the firearm enhancements under
section 12022.53, subdivisions (b), (c), and (d). Originally the
trial court sentenced Cooper to a consecutive 10 years under
subdivision (b). But the court changed that to a consecutive 25
years to life under subdivision (d). The court stayed sentence
under subdivisions (b) and (c) pursuant to section 654.
       Cooper argues the trial court did not know it had the
discretion to strike the enhancement under section 12022.53,
subdivision (d) in the interest of justice and impose one of the
lesser enhancements under subdivision (b) or (c). (Citing People
v. Morrison (2019) 34 Cal.App.5th 217, 222.)
       But Cooper requested that the trial court strike a prior
strike for robbery and the firearm enhancement in the interest of
justice. (See People v. Superior Court (Romero) (1996) 13 Cal.4th
497.) The trial court refused, noting that Cooper had two prior
robbery convictions and a series of misdemeanor convictions.
       In denying the request, the trial court said:
       “[W]eighing of the pros and cons and looking at this
particular prior from every direction: north, south, east, west,
up, down and sideways, there just is no basis for the court to
grant the Romero motion. And if the court could, the court
would. Because Mr. Cooper has been an ideal, model person in
front of his court. No problems whatsoever.
       “But I am a judge of the law, so I have to follow the law.
And the law basically doesn’t even give me any leeway to give
him – even remotely consider striking the prior based upon




                               10.
Romero. So unfortunately, and regretfully, the court’s going to
deny the motion to strike the prior.”
      The trial court did not expressly address its refusal to
strike the firearm enhancement. But the reasonable conclusion
is that its refusal was based on the same facts that led the court
to deny Cooper’s Romero motion: Cooper’s history of criminal
offenses. The court’s comments show it recognized it had
discretion. The court’s statement that “the law basically doesn’t
even give [it] any leeway” was simply made in recognition that its
discretion is not unbridled.
      Cooper points to nothing in the record to show the trial
court did not understand it had the discretion to strike the
enhancement under section 12022.53, subdivision (d) and impose
one of the lesser enhancements.
      Section 12022.53, subdivision (h) provides, in part: “The
court may, in the interest of justice pursuant to Section 1385 and
at the time of sentencing, strike or dismiss an enhancement
otherwise required to be imposed by this section.”
      Here the jury found true three separate enhancements
under section 12022.53, subdivisions (b), (c), and (d). It would
have been obvious to the trial court that it had the discretion
under section 12022.53, subdivision (h) to strike one or more of
those enhancements and impose sentence on any remaining
enhancements.
      We presume the trial court understood and acted within
the scope of its discretion (9 Witkin, Cal. Procedure (5th ed. 2008)
Appeal, § 355, p. 409 [a judgment or order of the trial court is
presumed correct on all matters on which the record is silent, and
appellant must affirmatively show error].) Cooper points to
nothing in the record to indicate otherwise.




                                11.
      Cooper argues he was denied effective assistance of counsel
when his counsel failed to expressly inform the court it had the
discretion to impose a lesser firearm enhancement.
      First, the argument assumes the trial court did not
understand the scope of its discretion. Nothing in the record
shows it did not understand.
      Second, the record indicates that the trial court would not
have exercised its discretion to impose a lesser enhancement had
Cooper’s counsel expressly requested it. The court found that
Cooper was not entitled to leniency. In fact, the court initially
imposed a lesser 10-year firearm enhancement under section
12022.53, subdivision (b). The court changed it to 25 years to life
under section 12022.53, subdivision (d).
                                  IV
                   Amendments to Section 186.22
      While this appeal was pending, the Legislature amended
section 186.22. (Stats. 2021, ch. 699, § 3, eff. Jan. 1, 2022.) We
requested supplemental briefs on the applicability of the
amendments. Because Cooper’s case was not final, the People
concede the changes to section 186.22 apply. (Citing In re
Estrada (1965) 63 Cal.2d 740.)
      Section 186.22, subdivision (e) provided prior to the
amendment: “As used in this chapter, ‘pattern of criminal gang
activity’ means the commission of, attempted commission of,
conspiracy to commit, or solicitation of, sustained juvenile
petition for, or conviction of two or more of the following offenses,
provided at least one of these offenses occurred after the effective
date of this chapter and the last of those offenses occurred within
three years after a prior offense, and the offenses were committed
on separate occasions, or by two or more persons: . . .”




                                12.
       The amended section 186.22, subdivision (e)(1) provides:
“As used in this chapter, ‘pattern of criminal gang activity’ means
the commission of, attempted commission of, conspiracy to
commit, or solicitation of, sustained juvenile petition for, or
conviction of, two or more of the following offenses, provided at
least one of these offenses occurred after the effective date of this
chapter, and the last of those offenses occurred within three years
of the prior offense and within three years of the date the current
offense is alleged to have been committed, the offenses were
committed on separate occasions or by two or more members, the
offenses commonly benefited a criminal street gang, and the
common benefit of the offense is more than reputational: . . .”
(Italics added.)
       The amended section 186.22, subdivision (e)(1) requires
additional evidence in order to establish a “pattern of criminal
gang activity”: (1) that the last predicate offense occurred within
three years of the date the current offense was alleged to have
occurred; (2) that the predicate offenses are committed by two or
more gang members; and (3) that the predicate offenses
commonly benefited a criminal street gang and that the benefit
was more than reputational. In addition, section 186.22,
subdivision (e)(2) provides that the currently charged offense
cannot be used to establish a pattern of criminal gang activity.
       Cooper argues the matter must be remanded for retrial
under amended section 186.22 because the jury was not
instructed that the predicate offenses must commonly benefit the
gang and the benefit must be more than reputational.
       The prosecution introduced evidence of convictions for
robbery in 2012 and sale of narcotics in 2016. Detective Sumner
testified that the offenses were committed by Leuders Park gang




                                13.
members and that robbery and sale of narcotics are some of the
gang’s primary activities. The evidence was uncontradicted. The
benefit to the gang of robbery and sale of narcotics is more than
reputational. The evidence of gang involvement in the instant
case is beyond dispute.
      There is no reasonable doubt that the jury would have
found the gang enhancement true had it been instructed with the
amendments to section 186.22. Reversal is not required.
(Chapman v. California (1967) 386 U.S. 18.)
                          DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                     GILBERT, P. J.
We concur:




             YEGAN, J.




             PERREN, J.




                               14.
               Allen Joseph Webster, Jr., Judge

             Superior Court County of Los Angeles

               ______________________________



      Elizabeth K. Horowitz, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Michael C. Keller and Charles S. Lee, Deputy
Attorneys General, for Plaintiff and Respondent.




                              15.